Citation Nr: 1144055	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a Travel Board hearing in June 2011.  A transcript is of record.  Additional pertinent evidence was submitted at the hearing.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The competent evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is causally related to in-service noise exposure.

2.  The competent evidence is at least in equipoise as to whether the Veteran's tinnitus is causally related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records show that the Veteran reported having had ear, nose or throat trouble at his August 1968 enlistment examination.  The examiner summarized the Veteran's report that he had an earache at age seven, and noted that the Veteran's ears were normal.  Corresponding audiologic testing revealed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
10
LEFT
0
5
15
-5
20

In December 1968 the Veteran had a flight physical examination, and continued to report having had ear, nose or throat trouble, and the examiner recorded the Veteran's report of childhood cerumen.  The examiner noted that the Veteran's valsalva were normal bilaterally.  A corresponding audiogram revealed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
0
5
10
15
25

In March 1971 the Veteran's ears were noted to be normal, and an audiogram revealed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
25

In March 2009 the Veteran discussed his work in the service as an Airborne Sensor Specialist flying in the right hand seat in a twin engine turboprop aircraft.  He indicated that he was subjected to very loud turbine engines, and on his return from Vietnam he noticed that he could not hear as well as previously, and that he sometimes experienced ringing in his ears, with increasing frequency.  

VA treatment records dated from May 2009 to October 2009 show that the Veteran was given hearing aids.  He reported that he flew turboprops in Vietnam, and was exposed to their loud noise, and reported experiencing left ear hearing loss ever since.  He reported that although he experienced left ear infections as a child, he had never had an ear surgery.  The Veteran reported experiencing occasional bilateral tinnitus, and a history of ear infections, but denied a family history of hearing loss, ear surgery, otalgia, or vertigo.  The Veteran's ear canals were clear on otoscopic examination.  Audiologic testing revealed a borderline normal to mild sensorineural hearing loss in the right ear and a mild to moderate mixed hearing loss in the left ear.  Tone Stenger was negative at 4000 and 6000 Hz.  Tone decay was negative at 95 dB at 1000 Hz in the left ear.  Immittance testing showed bilateral normal middle ear function.  Acoustic reflexes were generally elevated or absent bilaterally.  Speech recognition was excellent bilaterally.  The Veteran was a candidate for monaural left amplification following medical clearance.    

In his September 2009 Notice of Disagreement, the Veteran indicated that he had informed the examiner that he wore hearing protection as a carpenter when he was required to do so.  He also questioned whether he had in fact had a separation examination. 

The Veteran's father wrote on behalf of the parental unit that they were aware of a noticeable deterioration of the Veteran's hearing after his return from Vietnam, and that prior to service his hearing had not been a problem.  

The Veteran was afforded a VA audiological examination in August 2009.  The examiner reviewed the claims folder, and noted that the Veteran's August 1968 enlistment examination revealed hearing within normal limits, and in March 1971 his hearing was within normal limits for the right ear and within normal limits for rating purposes in the left ear, such that there was not a significant shift.  The examiner observed that there was no documentation of tinnitus in the service treatment records.  

The examiner reviewed the Veteran's history of noise exposure.  The Veteran reported that he was a technical observer in the service where he was exposed to turbine engines, flight line noise, gunfire, rockets and mortars.  The Veteran reported that he was exposed to work-related noise following service to include power tools which were used with and without hearing protection in his capacity as a carpenter.  Recreationally, the Veteran indicated that he was exposed to noise including motorcycles, with hearing protection, and to hunting noises.  In addition, the Veteran reported that he had experienced bilateral tinnitus of moderate severity since 1969.  

Audiologic testing revealed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
35
25
20
25
LEFT
25
65
55
55
50

Maryland CNC speech recognition scores were 100 percent for each ear.  The Veteran was diagnosed as having moderately severe left ear mixed hearing loss, and a right ear hearing loss that was not disabling pursuant to 38 C.F.R. § 3.385.  The examiner indicated that there was a condition that if treated might lead to a change in the hearing threshold levels, and as such there was a need for medical follow up for an ear or hearing problem.  The examiner indicated that tinnitus was as likely as not a symptom associated with hearing loss.  There were significant effects on the Veteran's occupation due to hearing difficulty.  

The examiner opined that the Veteran's service treatment records indicated that the Veteran's hearing was within normal limits at the time that he separated from service.  The examiner cited a September 2005 Institute of Medicine study on noise and military service, which found that there was no scientific basis for concluding that hearing loss that develops afterward is causally related to service where the entrance and separation examinations were normal.  As such, the examiner opined that it was not likely that the Veteran's hearing loss was a result of military noise exposure.  Further, the examiner opined that according to the Veteran's reported history of significant noise exposure both during and after military service, it was not possible to determine the etiology of the tinnitus without resorting to mere speculation.  

The Veteran has since submitted a May 2011 audiological report and opinion from Northern Arizona Ear, Nose and Throat.  He was examined by Daniel Downs, M.D., who reviewed his reported history of significant noise exposure in service in Vietnam during the 1970s, documented by his specialty number and title, as well as the letter from his parents regarding his noticeable hearing deterioration following service.  Dr. Downs referred to the Veteran's previous denial of service connection, and acknowledged that there was noise exposure since service.  Dr. Downs indicated that he did not have access to previous audiograms, but that an audiogram taken for the report revealed a mild to moderate hearing loss in the right ear and a mild to moderate severe mixed hearing loss in the left ear.  The Veteran was noted to have decreased movement on his ear drum, and otherwise normal compliance.  The Veteran reported ringing in his ears or head noise.  The Veteran's family history involved his father's hearing loss after age 20.  

Audiological evaluation, which graphical representation was interpreted by the Board, revealed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
40
30
25
20
LEFT
40
65
60
45
55

Speech discrimination score in the right ear was 96 percent, and a masked speech discrimination test revealed a score of 88 percent for the left ear.  Dr. Downs reasoned that the Veteran had a history of noise exposure throughout much of his life; however, most of his hearing difficulties arose following significant noise exposure while in service.  He therefore recommended the Veteran be service connected for bilateral hearing loss to the point of hearing aid amplification.  The examiner indicated that the Veteran had reported tinnitus, and that tinnitus was associated with sensorineural hearing loss, such that in his opinion the tinnitus should also be covered with his hearing loss from noise exposure while in service.  

The Veteran was afforded a Travel Board hearing in June 2011.  The representative emphasized that the Veteran's MOS was consistent with acoustic trauma for hearing loss purposes.  The Veteran again reported that as an Airborne Sensor Specialist he operated the camera system on flights that flew at low levels.  He indicated that he flew in a twin-engine turbo prop aircraft, and was subjected to flight line noises to include turbine engines.  During such flights the Veteran reported that he wore his helmet, but was not otherwise afforded hearing protection.  He also indicated that he was subjected to numerous attacks by the Viet Cong and North Vietnamese Army that included rockets and mortars.  The Veteran indicated that he would retreat to a bunker without hearing protection during such noisy experiences.  The Veteran indicated that following service he was a carpenter and used tools such as hammers, nail guns, a compressor, Skil saws, and table saws.  The Veteran reported that he distanced himself from the compressor by running approximately one to two hundred feet of hose to connect his tools.  The Veteran indicated that he was given or used hearing protection for certain tools, and explained that the Occupational Safety and Health Administration (OSHA) required hearing protection be worn anytime after approximately ten to twenty minutes of a saw running.  The Veteran reported that he wore hearing protection regardless of OSHA requirements, suggesting that he had learned from his experience in Vietnam and the continual ringing in his ears ever since.  To summarize, the Veteran reported that he wore hearing protection, although not all the time, giving the example of not needing hearing protection to hammer a nail.  The Veteran compared his in-service noise exposure to a Fourth of July display multiplied by ten before the noise level became close to what he experienced from rockets and mortars in service.  He added that the flight line noise involved a very high shrill from the turbine engines during take-off and flight, and a high-pitched noise from shutting the engines down.  The Veteran indicated that he had taken his DD Form 214 and prior VA decisions to his doctor's appointment, to be sure that the doctor saw that he was an Airborne Sensor Specialist.  The Veteran reported that his doctor believed the primary cause for his hearing loss and tinnitus was significant noise exposure in Vietnam.  The Veteran explained that he experienced constant ringing in his ears beginning in service and continuing ever since.  He explained that he had to ask his parents to repeat themselves when he returned from service, such that they noticed that he had hearing loss.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Given the consistent and detailed statements by the Veteran whether when seeking medical attention or providing testimony regarding his claim for service connection, the Board finds the Veteran competent and credible regarding his allegations that he was exposed to loud noises while in service, and that he has experienced hearing loss and ringing in his ears ever since.  

In sum, there is a private audiological opinion that the Veteran's bilateral hearing loss was probably due to in-service noise exposure.  Such opinion was based on the Veteran's credible reported history of noise exposure, as well as audiological testing.  There is also a negative nexus opinion from a VA examiner; however, this examiner's reasoning cited a study that suggested the absence of hearing loss on a separation examination suggested that subsequent hearing loss was not due to service.  The examiner, however, failed to discuss the negative shift in puretone thresholds between the Veteran's entrance to service his separation from service.  There was a worsening of his hearing during service, although it was not to the level of a hearing disability as defined by VA.  As such, the Board finds the private examiner's opinion holds greater probative value than the VA examiner's opinion, and as such there is at least an equipoise of the evidence regarding bilateral hearing loss.  

Consequently, after carefully considering the record, the Board finds that the evidence is in relative equipoise as to the Veteran's bilateral hearing loss.  As such, the benefit of the doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 (1990).  

In addition, the Board finds the Veteran's testimony regarding tinnitus since service to be competent and credible.  Thus, the evidence also supports service connection for tinnitus.  As the evidence is at least in equipoise regarding the tinnitus, the benefit-of-the-doubt doctrine is applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 (1990).  Consequently, the Board finds the evidence of record supports service connection for the Veteran's tinnitus.  





(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted subject to the laws and regulations governing the award of monetary benefits.  

Service connection for tinnitus is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


